Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected.
	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		layers
		filters
		bias

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:
A system, comprising:

a memory that stores instructions, and

a processor that is coupled to the memory and, when executing the instructions, generates a neural network comprising:

a plurality of network layers that includes at least a first network layer and a second network layer, wherein the first network layer includes a first set of filters, and the second network layer includes a second set of filters,

wherein a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A “memory”
	(2) A “processor”
	(3) A “neural network”

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0015] In one embodiment, he memory 116 stores content, such as software applications and data, for use by the processor(s) 112 of the compute instance 110. The memory 116 may be one or more of a readily available memory, such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “neural network” is a broad term which is described at a high level. Applicant’s Claim merely teaches the “additional element” of a “neural network”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Applicant’s Specification recites:

[0017] In some embodiments, a training application 140 resides in the memory 116 included in the compute instance 110(1) and executes on the processor(s) 112 included in the compute instance 110(1). The training application 140 generates a trained neural network 190 based on a source neural network 130. In general, the source neural network 130 may be any technically feasible type of deep neural network. As referred to herein, a "deep neural network" includes, without limitation, multiple layers of linear transformations followed by non-linear activation functions. The linear transformations typically comprise a multiplication by a weight matrix or a convolution by a weight tensor known as a filter followed by an addition of a bias. Examples of deep neural networks include, without limitation, Long Short Term Memory (LSTM) networks, Gated Recurrent Unit (GRU) networks, and convolutional neural networks (CNNs), to name a few. 

[0018] In some embodiments, the source neural network 130 is a convolution neural network (CNN) that includes, without limitation, any number of convolutional layers, max-pooling layers, fully connected layers, average pooling layers, and so forth, in any combination. Each of the convolutional layers (not shown in Figure 1) converts a three-dimensional (3D) input volume into a 3D output volume using any number of three-dimensional (3D) filters. Each volume is organized into two-dimensional arrays of values, where each array comprises a different channel.

This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A “memory”
	(2) A “processor”
	(3) A “neural network”

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0015] In one embodiment, he memory 116 stores content, such as software applications and data, for use by the processor(s) 112 of the compute instance 110. The memory 116 may be one or more of a readily available memory, such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “neural network” is a broad term which is described at a high level. Applicant’s Claim merely teaches the “additional element” of a “neural network”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Applicant’s Specification recites:

[0017] In some embodiments, a training application 140 resides in the memory 116 included in the compute instance 110(1) and executes on the processor(s) 112 included in the compute instance 110(1). The training application 140 generates a trained neural network 190 based on a source neural network 130. In general, the source neural network 130 may be any technically feasible type of deep neural network. As referred to herein, a "deep neural network" includes, without limitation, multiple layers of linear transformations followed by non-linear activation functions. The linear transformations typically comprise a multiplication by a weight matrix or a convolution by a weight tensor known as a filter followed by an addition of a bias. Examples of deep neural networks include, without limitation, Long Short Term Memory (LSTM) networks, Gated Recurrent Unit (GRU) networks, and convolutional neural networks (CNNs), to name a few. 

[0018] In some embodiments, the source neural network 130 is a convolution neural network (CNN) that includes, without limitation, any number of convolutional layers, max-pooling layers, fully connected layers, average pooling layers, and so forth, in any combination. Each of the convolutional layers (not shown in Figure 1) converts a three-dimensional (3D) input volume into a 3D output volume using any number of three-dimensional (3D) filters. Each volume is organized into two-dimensional arrays of values, where each array comprises a different channel.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The system of claim 1, wherein the first network layer has a first initial number of operations, and a first regularization parameter associated with the first network layer is based on the first initial number of operations, and wherein the second network layer has a second initial number of operations, and a second regularization parameter associated with the second network layer is based on the second initial number of operations.

	Applicant’s Claim 2 merely teaches two initial numbers of operations and two sets of regularization parameters. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The system of claim 1, wherein a first regularization parameter associated with the first network layer is based on a first inference time associated with the first network layer, and wherein a second regularization parameter associated with the second network layer is based on a second inference time associated with the second network layer.

	Applicant’s Claim 3 merely teaches a first and second “regularization parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The system of claim 1, wherein the first network layer is associated with a regularization parameter that is dynamically adjusted during one or more training operations based on a complexity reduction target.

	Applicant’s Claim 4 merely teaches the adjustment of a regularization paramerter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The system of claim 1, wherein a first kernel included in the filter included in the second set of filters was removed from the second network layer in response to removing the filter included in the first set of filters.

	Applicant’s Claim 5 merely teaches the “removal” of a kernel. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The system of claim 1, wherein the filter included in the first set of filters was removed from the first network layer based on performing one or more comparison operations between one of an L1 norm and an L2 norm of the filter included in the first set of filters and a pruning threshold.

	Applicant’s Claim 6 merely teaches the removal of a filter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The system of claim 1, wherein the bias associated with the filter included in the second set of filters is computed based on propagating the bias associated with the filter included in the first set of filters through an activation function associated with the first network layer to generate an intermediate result and convolving the intermediate result based on a plurality of weights associated with the second set of filters.

	Applicant’s Claim 7 merely teaches the computation of a “bias”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The system of claim 1, wherein the filter included in the first set of filters was removed from the neural network based on at least one of a hardware architecture and a software architecture associated with a deployment of the neural network.

	Applicant’s Claim 8 merely teaches the removal of a filter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The system of claim 1, wherein the first network layer comprises a convolutional layer.

	Applicant’s Claim 9 merely teaches a “convolutional layer”. Firstly, the layer is not used to calculate or process anything. Secondly, the process of convolution is a purely mathematical process. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “10. A computer-implemented method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 10 that recite abstract ideas?

	YES. The following limitations in Claim 10 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

removing a filter from a first layer of a convolutional neural network (CNN) based on a weight metric associated with the filter falling below a pruning threshold, wherein the first layer is connected to a second layer of the CNN; and

adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”: A convolutional neural network (CNN). Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”: A convolutional neural network (CNN). Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that amounts to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 10, wherein the CNN is trained using a plurality of regularization parameters, and wherein each of the plurality of regularization parameters corresponds to a different layer in the CNN and is determined based on a computational complexity of the corresponding layer.

	Applicant’s Claim 11 merely teaches the training of a CNN and the determination of regularization parameters. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 10, wherein the CNN is trained using at least one regularization parameter that is dynamically adjusted based on a complexity reduction target.

	Applicant’s Claim 12 merely teaches the training of a CNN and the adjustment of a regularization parameter. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

propagating the first bias through an activation function to generate an intermediate result; and

convolving the intermediate result based on a plurality of weights associated with the second layer.

	Applicant’s Claim 13 merely teaches the propagation of a bias and the convolving of an unspecified result. Convolution is a purely mathematical process. The claimed convolution produces an unspecified result. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

adding the filter to a first list of filters based on a weight metric associated with the filter falling below a pruning threshold;

modifying the first list of filters based on at least one of a hardware architecture and a software architecture associated with a deployment of the CNN to generate a second list of filters that includes the filter; and

removing each filter included in the second list of filters from the CNN.

	Applicant’s Claim 14 merely teaches the addition of a filter, the modification of filters, and the removal of filters. The claimed filters are purely mathematical constructs with unspecified results. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 10, wherein the weight metric comprises an L1 norm or an L2 norm of a plurality of weights.

	Applicant’s Claim 15 merely teaches an L1 norm and an L2 norm. Note that the claimed norms are merely mathematical constructs. They do not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 10, further comprising removing a kernel from the second layer of the CNN in response to removing the filter from the first layer of the CNN.

	Applicant’s Claim 16 merely teaches the removal of a kernel from a CNN. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

one or more memories storing instructions; and

one or more processors that are coupled to the one or more memories and, when executing the instructions:

remove a filter from a first layer of a convolutional neural network (CNN) based on a weight metric associated with the filter falling below a pruning threshold, wherein the first layer is connected to a second layer of the CNN; and

adjust at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A convolutional neural network (CNN).
	(2) A processor
	(3) A memory

	Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application.

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0015]  In one embodiment, he memory 116 stores content, such as software applications and data, for use by the processor(s) 112 of the compute instance 110. The memory 116 may be one or more of a readily available memory, such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote. In some embodiments, a storage (not shown) may supplement or replace the memory 116. The storage may include any number and type of external memories that are accessible to the processor(s) 112. For example, and without limitation, the storage may include a Secure Digital Card, an external Flash memory, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A convolutional neural network (CNN).
	(2) A processor
	(3) A memory

	Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that amounts to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0015]  In one embodiment, he memory 116 stores content, such as software applications and data, for use by the processor(s) 112 of the compute instance 110. The memory 116 may be one or more of a readily available memory, such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote. In some embodiments, a storage (not shown) may supplement or replace the memory 116. The storage may include any number and type of external memories that are accessible to the processor(s) 112. For example, and without limitation, the storage may include a Secure Digital Card, an external Flash memory, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The system of claim 17, wherein the CNN is trained using a plurality of regularization parameters, and wherein each of the plurality of regularization parameters corresponds to a different layer in the CNN and is determined based on a computational complexity of the corresponding layer.

	Applicant’s Claim 18 merely teaches the training of a CNN and the determination of regularization parameters. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The system of claim 17, wherein the CNN is trained using at least one regularization parameter that is dynamically adjusted during the training based on a complexity reduction target.

	Applicant’s Claim 19 merely teaches the training of a CNN and the adjustment of a regularization parameter. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

adding the filter to a first list of filters based on a weight metric associated with the filter falling below a pruning threshold;

modifying the first list of filters based on at least one of a hardware architecture and a software architecture associated with a deployment of the CNN to generate a second list of filters that includes the filter; and

removing each filter included in the second list of filters from the CNN.

	Applicant’s Claim 20 merely teaches the addition of a filter, the modification of filters, and the removal of filters. The claimed filters are purely mathematical constructs with unspecified results. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 07 MAR 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
Claim 1, as amended, recites the limitations of a system, comprising a memory that stores instructions, and a processor that is coupled to the memory and, when executing the instructions, generates a neural network. These portions of amended claim 1 do not recite non-statutory subject matter.

	Applicant’s Claim 1 merely teaches the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Claim 1 merely teaches the storage and execution of computer instructions on a standard, well-understood, routine, and conventional computer.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
In amended claim 1, the preamble recites: “A system,” which is one of the statutory classes of invention. Therefore, amended claim 1 satisfies Step 1 of Patent Subject Matter Eligibility.

As the foregoing illustrates, amended claim 1 recites patent-eligible subject matter and is therefore allowable under 35 U.S.C. § 101. Therefore, amended claim 1 and all claims dependent on amended claim 1 are in condition for allowance for at least the reasons set for herein.

	Step 1 of the § 101 analysis is a necessary part of the analysis, but it is not an entirely sufficient condition for eligibility. The analysis must proceed to step two. Particular attention should be paid to the § 101 analysis flowchart in the MPEP.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
First, according, to the 2019 Guidance, for a claim to be an abstract idea, the claim must recite limitations that fall within the subject matter groupings of at least one of: mathematical concepts, certain methods of organizing human activity, and processes. See 2019 Guidance, 84 Fed. Reg. at 52, 54. Applicant submits that amended claims 1 and 17 and pending claim 10 do not recite any limitations falling within any of these groupings.

In that regard, amended claims 1 and 17 and pending claim 10 do not recite any mathematical concepts or formulas. Instead, the claims recite the limitations of a “layer,” a “filter,” and a “bias.” These limitations do not recite any mathematical relationships, formulas, or calculations.

	A ”layer” is a computational layer of weights that are wither multiplied of convolved with a mathematical vector.
	A “filter” in a convolutional neural network is a 2 dimensional set of numbers (i.e., a matrix) that is convolved with other numbers.
	A “bias” is a purely mathematical number. 
	Applicant’s application recites the following regarding these mathematical constructs:

[0035] In one embodiment, the filter pruning engine 170 may compute an equivalent bias in any technically feasible fashion. For instance, in some embodiments, computing the equivalent bias may involve feeding the pruned bias associated with the current layer through the activation function of the current layer and convolving it using the weights of the subsequent layer. Note that the convolution often reduces to a simple sum as the pruned bias is a constant. In some embodiments, the filter pruning engine 170 approximates the impact of removing the pruned biases because an exact solution is not possible. For example, for deconvolutions in which the channels are upsampled, the solution is not exact. In another example, for normal convolutions having the "same" border mode (ie, having zeros padded at the borders to keep the channel spatial size the same), the solution is not exact at the borders.

	Further, Applicant’s Specification recites about the “bias”:

[0100] 7. The neural network of any of clauses 1-6, wherein the bias associated with the filter included in the second set of filters is computed based on propagating the bias associated with the filter included in the first set of filters through an activation function associated with the first network layer to generate an intermediate result and convolving the intermediate result based on a plurality of weights associated with the second set of filters.

	Note that the claimed “bias” is a mathematical quantity that is computed.

[0019]  In one embodiment, each filter is associated with a different output channel and includes, without limitation, one or more two-dimensional (2D) kernels, where each kernel is associated with a different input channel. Accordingly, for a given convolutional layer, the number of kernels included each filter is equal to the number of input channels associated with the convolutional layer and the number of output channels is equal to the number of filters. Each kernel includes, without limitation, a two-dimensional array of weights and a bias. In alternate embodiments, the architecture of the CNN may vary.

	Regarding the claimed “weights, they are also computed, according to Applicant’s Specification:

[0091] In sum, a training application prunes filters of a source neural network during training to decrease the computational complexity of a resulting trained neural network. The resulting trained neural network may be used to perform inference operations. The training application includes, without limitation, a training engine, a filter pruning engine, a re-training engine, and, optionally, a complexity analysis engine. In some embodiments, the complexity analysis engine initially computes a different regularization weight for each layer in the source neural network based on the computational complexity of the layer. The training engine trains the source neural network with regularization to generate an intermediate neural network. Notably, in some embodiments, as part of training the source neural network, the training engine dynamically adjusts the regularization weight(s) based on a complexity reduction target.

	According to the above evidence, the convolutional layer contains filters, which contain purely mathematical weights, bias, and kernel matrices.

[0017] In some embodiments, a training application 140 resides in the memory 116 included in the compute instance 110(1) and executes on the processor(s) 112 included in the compute instance 110(1). The training application 140 generates a trained neural network 190 based on a source neural network 130. In general, the source neural network 130 may be any technically feasible type of deep neural network. As referred to herein, a "deep neural network" includes, without limitation, multiple layers of linear transformations followed by non-linear activation functions. The linear transformations typically comprise a multiplication by a weight matrix or a convolution by a weight tensor known as a filter followed by an addition of a bias. Examples of deep neural networks include, without limitation, Long Short Term Memory (LSTM) networks, Gated Recurrent Unit (GRU) networks, and convolutional neural networks (CNNs), to name a few.

	Note that “linear transformations” are mathematical operations in a mathematical vector space.
	“Nonlinear activation functions” are thresholding functions that calculate whether data lies on one side of a decision surface or the other within the mathematical vector space.

	Note also that Applicant’s Specification recites an entirely software embodiment of the claimed invention:

[0116] Aspects of the present embodiments may be embodied as a system, method or computer program product. Accordingly, aspects of the present disclosure may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system." Furthermore, aspects of the present disclosure may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.

[0117] Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
In addition, amended claims 1 and 17 and pending claim 10 are not directed towards mental processes, as the features recited in the claims are not performed by the mind. Instead, claim 1 recites the limitations of a processor executing instructions that configure the processor to generate a neural network. Claim 10 recites the limitations of removing a filter from a first layer of a convolutional neural network (CNN) and adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter. Amended claim 17 includes similar features as claim 10. These claim limitations require a computing device and cannot be performed by a human.


Given a sheet of paper, convolutions and multiplications may be done by the human mind. College students in engineering perform simple CNN type convolutions and more complex convolution integrals every day for homework.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Further, amended claims 1 and 17 and pending claim 10 also do not recite any methods for organizing human activity. Claim 1 recites the limitations of a processor executing instructions that configure the processor to generate a neural network. Claim10 recites the limitations of removing a filter from a first layer of a convolutional neural network (CNN) and adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter. Amended claim 17 includes similar features as claim 10. These claim limitations require a computing device and cannot be performed by a human. For at least these reasons, amended claims 1 and 17 and pending claim 10 are not directed towards an abstract idea and cannot be properly interpreted as such.

	Applicant argues a basis for rejection that was not presented by Examiner.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 6
Second, amended claims 1 and 17 and pending claim 10 recite limitations that integrate any purported abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 54-55. In that regard, the claimed approach is directed towards the practical application of pruning a neural network while reducing accuracy degradation. More specifically, in the claimed approach, a bias of a first filter of the neural network is compensates for a bias of a second filter of the neural network that has been removed. Removing a filter of the neural network reduces the computational complexity of the neural network and increases the efficiency of the computer during at least one of training, re-training, and executing the neural network. See Application at paragraph [0090]. Also, compensating for the bias of the removed filter decreases an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. See id. As the foregoing makes clear, amended claims 1 and 17 and pending claim 10 integrate any purported abstract ideas that may otherwise be included in amended claims 1 and 17 and pending claim 10 into a practical application. Accordingly, amended claims 1 and 17 and pending claim 10 are subject-matter eligible. Because amended claims 1 and 17 and pending claim 10 do not recite an abstract idea, and because amended claims 1 and 17 and pending claim 10 recite limitations that integrate any purported abstract idea into a practical application, the present claims are subject-matter eligible based on the 2019 Guidance.

First, in compliance with Data Engine, Core Wireless, Finjan, and Enfish, the claimed approach improves the functioning or operation of a computer. Claim 1 recites: “a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.” Claim 10 recites: “removing a filter from a first layer of a convolutional neural network (CNN)” and “adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.” Amended claim 17 recites similar limitations as claim 10. Removing a filter of the neural network reduces the computational complexity of the neural network and increases the efficiency of the computer during at least one of training, re-training, and executing the neural network. See Application at paragraph [0090]. Also, compensating for the bias of the removed filter decreases an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques.

Second, in compliance with Finjan and McRO, amended claims 1 and 17 and pending claim 10 recite specific limitations that effect a useful result or technological improvement. Claim 1 recites: “a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.” Claim 10 recites: “removing a filter from a first layer of a convolutional neural network (CNN)’ and “adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.” Amended claim 17 recites similar limitations as claim 10. Removing a filter of the neural network effects the useful result of a neural network that is computationally less complex relative to the original neural network. Further, the reduction increases the efficiency of the computer during at least one of training, re-training, and executing the neural network. See id. Also, compensating for the bias of the removed filter decreases an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. See id.

Third, in compliance with Visual Memory, the claimed approach is directed towards a technological improvement. Claim 1 recites: “a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.” Claim 10 recites: “removing a filter from a first layer of a convolutional neural network (CNN)” and “adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.” Amended claim 17 recites similar limitations as claim 10. Removing a filter of the neural network reduces the computational complexity of the neural network and increases the efficiency of the computer during at least one of training, re-training, and executing the neural network. See id. at paragraph [0090]. Also, compensating for the bias of the removed filter decreases an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. See id.

Fourth, in compliance with Data Engine and DDR Holdings, the claimed approach provides a technical solution to a technical problem. Claim 1 recites: “a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.” Claim 10 recites: “removing a filter from a first layer of a convolutional neural network (CNN)” and “adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.” Amended claim 17 recites similar limitations as claim 10. Removing a filter of the neural network reduces the computational complexity of the neural network and increases the efficiency of the computer during at least one of training, re-training, and executing the neural network. See id. Also, compensating for the bias of the removed filter decreases an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. See id.

As the foregoing makes clear, the claimed approach enables a computer to prune a neural network while compensating for a bias of a removed filter, which reduces the computational complexity of the neural network; increases the efficiency of the computer during at least one of training, re-training, and executing the neural network; and decreases an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. In that regard, amended claim 1 recites specific elements to effect reducing the computational complexity of the neural network; increasing the efficiency the computer during at least one of training, re- training, and executing the neural network; and decreasing an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. Pending claim 10 and amended claim 17 recite specific steps to effect reducing the computational complexity of the neural network; increasing the efficiency of the computer during at least one of training, re-training, and executing the neural network; and decreasing an accuracy degradation of the neural network associated with the removed filter relative to prior art filter-pruning techniques. In addition, the claimed approach provides a technical solution to a technical problem by adjusting a bias of one filter of the neural network to compensate for a bias of a removed filter of the neural network. For these reasons, Applicant submits that amended claims 1 and 17 and pending claim 10 comply with prong one of the two-step Alice test.

	Applicant’s Claims 1, 10, and 17 merely teach the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 7
In addition, the amended claims comply with prong two of the two-step Alice test.

Consistent with the MPEP sections related to subject matter eligibility, the claims recite at least one limitation that is different from what is well-understood, routine, and conventional in the field or add one or more unconventional steps that confine the claims to a particular application. See MPEP § 2106.05(d). For example, claim 1 recites: “a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.” Claim 10 recites: “removing a filter from a first layer of a convolutional neural network (CNN)” and “adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.” Amended claim 17 recites similar limitations as claim 10.

	It is not “any” limitation that must not be beyond “well understood, routine, and conventional.” It is an “additional element” that is not the fundamental abstract idea.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 8
The Examiner has not made any rejections under 35 U.S.C. §§ 102 and 103 based on these particular limitations, thereby acknowledging that these limitations are novel and non-obvious in view of the prior art. As noted above, the limitations of amended claims 1 and 17 and pending claim 10 are specific to implementing the inventive functionality of the claimed approach and, therefore, cannot be considered conventional or routine. Further, the Examiner has not cited any evidence that these particular limitations are well-known, conventional, or routine operations. See Memorandum — Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (April 19, 2018). Accordingly, the specific limitations cited in amended claims 1 and 17 and pending claim 10 are different from, and provide advantages over, previous well- understood, routine and conventional techniques employed in the field of pruning neural networks.

	§ 102 and § 103 are not proper evidence for § 101 analysis.
	Further, Berkheimer evidence is to be applied to “additional elements”.
	Examiner provided Berkheimer evidence for each additional element.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 9
As the foregoing makes clear, the claims recite a combination of limitations that imparts a technological improvement relative to the prior art. Further, the claims recite at least one unconventional limitation that narrows the focus of the claims to a particular application, which also proves that the claims cannot and do not preempt all applications of any purported abstract idea. For these reasons, Applicant submits that amended claims 1 and 17 and pending claim 10 comply with prong two of the two-step Alice test as well.

In summary, Applicant submits that amended claims 1 and 17 and pending claim 10 comply with both prongs of the two-step Alice test under controlling Federal Circuit case law, and amended claims 1 and 17 and pending claim 10 are subject matter eligible under the 2019 Guidance. Applicant therefore respectfully requests that the § 101 rejections of the claims be withdrawn.

	Applicant’s foregoing arguments were unpersuasive.
	The rejections STAND.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Azarian Yazdi, et al. (Patent Application Number: 17/168,101; Pub Number: 2021/0158166 A1; Dated: 27 MAY 2021; Class: 706; Subclass: 025; CPC: G06N 3/082)

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
09 JUN 2022